Name: Commission Regulation (EEC) No 2354/92 of 7 August 1992 re-establishing the levying of customs duties on products of category 75 (order No 40.0750), originating in Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 229/ 10 Official Journal of the European Communities 12. 8 . 92 COMMISSION REGULATION (EEC) No 2354/92 of 7 August 1992 re-establishing the levying of customs duties on products of category 75 (order No 40.0750), originating in Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas, in respect of products of category 75 (order No 40.0750), originating in Thailand, the relevant ceiling amounts to 1 0 000 tonnes ; Whereas on 26 March 1992 imports of the products in question into the Community, originating in Thailand, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Thailand, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of textile products originating in developing countries ('), extended into 1 992 by Council Regulation (EEC) No 3587/91 of 3 December 1991 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for each category of products in Annexes I and II thereto individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the coun ­ tries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 15 August 1992 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90 , shall be re-established in respect of the following products, imported into the Community and originating in Thailand : Order No Category(unit) CN code Description 40.0750 75 6103 11 00 Men's or boys' knitted or crocheted suits and (1 000 pieces) 6103 12 00 ensembles, of wool, of cotton or of man-made 6103 19 00 fibres, excluding ski suits 6103 21 00 6103 22 00 ! 6103 23 00 6103 29 00 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 August 1992. For the Commission Jean DONDELINGER Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 39 . (2) OJ No L 341 , 12. 12. 1991 , p. 1 . Last amended by Council Regulation (EEC) No 282/90 (OJ No L 31 , 7. 2. 1992, p. 1 ).